Name: Commission Regulation (EEC) No 3005/80 of 20 November 1980 altering the export refunds on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 11 . 80 Official Journal of the European Communities No L 311 /25 COMMISSION REGULATION (EEC) No 3005/80 of 20 November 1980 altering the export refunds on cereal-based compound feedingstuffs Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by Regulation (EEC) No 1870/80 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Whereas the export refunds on cereal-based compound feedingstuffs were fixed by Regulation (EEC) No 2804/80 (3), as amended by Regulation (EEC) No 2948/80 (4 ) ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 2804/80 to the information at present available to the Commission that the export refunds at present in force should be altered as shown in the Annex to this Regulation ; HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the compound feedingstuffs covered by Regulation (EEC) No 2727/75 and subject to Regulation (EEC) No 2743/75 (5), fixed in the Annex to amended Regulation (EEC) No 2804/80 , are hereby altered as shown in the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on 21 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 ) OJ No L 184, 17 . 7 . 1980 , p. 1 . ( 3 ) OJ No L 292, 1 . 11 . 1980 , p. 15 . (4 ) OJ No L 305, 14 . 11 . 1980, p . 59 . ( 5 ) OJ No L 281 , 1 . 11 . 1975, p. 60 . No L 311 /26 Official Journal of the European Communities 21 . 11 . 80 ANNEX to the Commission Regulation of 20 November 1980 altering the export refunds on cereal based compound feedingstuffs (ECU/tonne) CCT heading No Special specification for refund Nomenclature in simplified wording Refund 23.07 B I 3010 4010 5010 6010 7010 Preparations of a kind used in animal feeding, covered by Regulation (EEC) No 2743/75, containing starch, glucose or glucose syrup falling within subheadings 17.02 B and 21.07 F II or milk products (falling within heading Nos 04.01 , 04.02, 04.03 and 04.04 and subheadings 17.02 A and 21.07 F I): Of a milk powder content of less than 50 % by weight and of a cereal products (*) content by weight :  Exceeding 5 % but not exceeding 1 5 %  Exceeding 1 5 % but not exceeding 30 %  Exceeding 30 % but not exceeding 50 %  Exceeding 50 % but not exceeding 65 %  Exceeding 65 % -&lt;2) 5-07(3) -(2) 12-67(3) &lt;2) 22-80 (3) (2) 30-40 (3) (2 ) 38-00 (3) (') 'Cereal products means the products falling within Chapter 10 and heading Nos J 1.01 and 11.02 (excluding subheading 11.02 G) of the Common Customs Tariff. (2) For exports to the USSR. (3 ) For exports to other third countries .